                                                                                                                                                               
 Exhibit 10.1
 
 


 
 
 
 
 
 
 
Award Range
Summit Financial Group, Inc.
Douglas Mitchell
 
Threshold:
10.00%
16,000
2007 Annual Incentive Compensation Plan
Position: Chief Banking Officer
 
Target:
20.00%
32,000
 
           
Maximum
30.00%
48,000
 
 
 
 
 
 
 
 
 
 

 
 
 
Measurement
Payout Potential
 
Actual
Objective
Weight
Expected Performance
Date
Threshold
Target
Maximum
Actual Performance
Payout
 
 
 
 
   
 
 
 
 
Individual Performance -- 
 
 
 
   
 
 
 
 
 
 
 
 
   
 
 
 
 
Account Growth
*%
Ensure that we have a net positive number of transaction accounts, both business
and personal, interest bearing and non-interest bearing accounts. Threshold: *%
Growth; Target: *%; Maximum: *% or >
12/07
$*
$*
$*
 
 
 
 
 
 
 
 
 
 
 
 
 
Core Deposit Growth
*%
Grow our core deposits by Threshold: *%; Target: *%; Maximum: *% or >
12/07
$*
$*
$*
 
 
 
 
 
 
 
 
 
 
 
 
 
Internet Banking
*%
Continued Growth in "Active" Internet Banking Users. Threshold: *%; Target: *%;
Maximum: *% or >
12/07
$*
$*
$*
 
 
 
 
 
 
 
 
 
 
 
 
 
Non-Interest Bearing Checking Growth (Includes Forever Free w/ Interest)
measured in terms of avg. balance
*%
Threshold: *% Target: *%; Maximum: *% or >
12/07
$*
$*
$*
 
 
 
 
 
 
 
 
 
 
 
 
 
Remote Capture
*%
Increase Active Remote Capture Customers not currently depositing with us.
Threshold: *; Target: *; Maximum: * or >
12/07
$*
$*
$*
 
 
 
Totals
100.00%
 
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 





* Confidential and proprietary information
     
Approved:
 
 
 
 
           
H. Charles Maddy, III, President & CEO
 



 
 


 